Citation Nr: 1131280	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to October 3, 2007.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from October 3, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to October 3, 2007.  

4.  Whether new and material evidence to reopen a claim for service connection for hearing loss has been received.

5.  Whether new and material evidence to reopen a claim for service connection for tinnitus has been received.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1944 to July 1946.

Claims for service connection for hearing loss and for tinnitus were previously denied by the RO in Cleveland, Ohio, in September 2005.  Although notified of the denials, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for PTSD and assigned a rating of 50 percent, effective July 19, 2006, and declined to reopen previously denied claims for hearing loss and tinnitus.  In February 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for PTSD, and with the denials of his petitions to reopen.  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.

In an April 2008 rating decision, the RO awarded a 70 percent rating for PTSD, effective October 3, 2007.  

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted an application for a TDIU, and indicated that he was seeking a TDIU in connection with his appeal.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal of 70 percent for PTSD, effective October 3, 2007, inasmuch as a higher ratings for this disability are available, both before and after October 3, 2007, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the first two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Likewise, although in a June 2011 rating decision the RO granted a TDIU, effective the October 3, 2007, the claim for a TDIU is also essentially a component of the claim for a an initial rating in excess of 50 percent for PTSD, prior to October 3, 2007.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Inasmuch as a TDIU may be available prior to October 3, 2007, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as also encompassing the third matter set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB, 6 Vet. App. at 38.

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board's disposition of the requests to reopen the claims for service connection for hearing loss and for tinnitus is set forth below.  The claims for an initial rating in excess of 50 percent for PTSD prior to October 3, 2007, for rating in excess of 70 percent for PTSD from October 3, 2007, and for a TDIU prior to October 3, 2007, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

During the September 2010 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw from appeal the requests to reopen claims for service connection for hearing loss and for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the matter of whether new and material evidence to reopen a claim for service connection for hearing loss has been received are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal on the matter of whether new and material evidence to reopen a claim for service connection for tinnitus has been received are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the September 2010 Board hearing, the Veteran withdrew from appeal the requests to reopen the claims for service connection for hearing loss and for tinnitus.  Hence, there remains no allegation of error of fact or law for appellate consideration, with regard to those matters.  Accordingly, the Board does not have jurisdiction to review the appeals with regard to these matters, and they must be dismissed.


ORDER

The appeal on the matter of whether new and material evidence to reopen a claim for service connection for hearing loss has been received is dismissed.

The appeal on the matter of whether new and material evidence to reopen a claim for service connection for tinnitus has been received is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

The record reflects that there are outstanding VA treatment records which may be pertinent to the claims.  In this regard, in a June 2006 letter, the Veteran's VA social worker stated that the Veteran first presented at the San Bernardino Vet Center in May 2006 for PTSD symptoms, and discussed the Veteran's treatment plan.  Subsequent letters from the same social worker at the San Bernardino Vet Center dated in January 2007, January 2008, and May 2008 indicate that the Veteran had received treatment and counseling, including individual psychotherapy, at the San Bernardino Vet Center since May 2006.  Also, during a February 2007 VA examination, the Veteran reported that the mental health care he had been receiving was regular counseling at the San Bernardino Vet Center; during a March 2008 VA examination, the Veteran again reported being involved with treatment at the San Bernardino Vet Center on an ongoing basis, to include seeing the VA social worker for individual therapy one time per month.  Also, during the September 2010 Board hearing, the Veteran indicated that he had received counseling in the past at the Vet Center.  

The claims file currently includes outpatient treatment records from the Loma Linda VA Medical Center dated from June 2005 to April 2008.  However, no records of counseling or treatment from the San Bernardino Vet Center are of record; the above-cited evidence indicates that such records are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the San Bernardino Vet Center all outstanding records of mental health evaluation and/or treatment of the Veteran, since May 2006, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, while these matters are on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims for higher ratings for PSTD.

As a final matter, the Board also points out that, as any decision with respect to the claim for an initial rating in excess of 50 percent for PTSD prior to October 3, 2007, may impact the claim for a TDIU prior to October 3, 2007, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the San Bernardino Vet Center all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, since May 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


